Citation Nr: 1125791	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  06-10 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a tremor disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to October 1986.  

This appeal to the Board of Veterans' Appeals (Board) arises from a September 2005 rating decision in which the RO determined that new and material evidence had not been submitted to warrant reopening a claim of entitlement to service connection for posttraumatic stress disorder (PTSD) with tremors to include depression, anxiety, panic disorder, suicidal thoughts, sleep problems, lack of attention, and agoraphobia and alcohol addiction.  Claims for service connection for PTSD and alcohol abuse were withdrawn in January 2006 and May 2006, respectively.  See 38 C.F.R. § 20.204 (2010).  In May 2009, the Board denied entitlement to service connection for a disability manifested by depression, anxiety, panic disorder, suicidal thoughts, sleep problems, lack of attention and agoraphobia, and reopened and remanded the claim for service connection for a tremor disorder.  

In his March 2006 substantive appeal, the Veteran requested a hearing before a Decision Review Officer (DRO) at the RO and a hearing before a Veterans Law Judge at the RO (Travel Board hearing).  In an April 2006 letter, the RO advised the Veteran that his DRO hearing was scheduled in May 2006.  The record reflects that the Veteran cancelled this hearing.  In a January 2008 letter, the RO informed the Veteran that his Travel Board hearing was scheduled in March 2008.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not subsequently requested rescheduling of the hearing.  As such, this hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2010).

In a December 2009 decision, the Board denied service connection for a tremor disorder.  The Veteran, in turn, appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2010 Order, the Court granted a Joint Motion (filed by representatives of both parties) to vacate and remand the December 2009 Board decision, and returned this matter to the Board for further proceedings consistent with the Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In light of points raised in the Joint Motion, and review of the claims file, the Board finds that further RO action on the claim on appeal is warranted.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137.  In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  See also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

Service treatment records reflect that there was no mention of tremors on enlistment examination in March 1982; rather, clinical evaluation of the neurological system was normal.  In July 1982, 17 days after entry into service, the Veteran complained of his hand shaking and feeling nervous since his first day of entry into boot camp.  In June 1984, the Veteran described fine, involuntary, generalized tremors both at rest and movement.  He added that these tremors had been present for three to four years and were gradually getting worse.  The pertinent assessment was probable essential tremor, even in the absence of family history.  The assessment following treatment the following month was probable benign essential tremor, markedly improved with medications.  In an October 1986 Report of Medical History at separation, the examiner noted that the Veteran had a nervous tremor which was medically evaluated and not considered disabling.  Clinical evaluation of the neurological system on separation examination in October 1986 was normal.  

The Veteran was afforded a VA examination to evaluate his claimed tremor disorder in May 2006.  He stated that he noticed the beginning of his tremor when he was age 15, and reported that he had a niece and a grandmother with the same condition.  He added that, over the years, his condition had gotten worse and spread to all four extremities and his head.  The impression was benign essential tremor getting worse and the same symptoms that were noted in service.  

The Veteran underwent another VA examination in regard to his claimed tremor disorder in June 2009.  He gave a history of the onset of a tremor in his hands in the 1970s, prior to service.  He stated that his tremor had gradually worsened through the years and was increased during periods of stress.  He added that he was not aware that, other than stressful situations, his military service had particularly increased the severity of his tremor.  He reported that his maternal grandmother and maternal aunt may have had a similar tremor disorder.  The diagnosis was benign essential tremor.  The physician opined that the Veteran's disorder was not congenital in that it was not present at birth.  He added that it was likely genetic and, in that sense, might be considered to be developmental.  However, he added that he could state with more certainty that the tremor disorder was an acquired disorder which came on when the Veteran was in his teens.  The physician also opined that it was at least as likely as not that the tremor disorder pre-existed service.  In providing a rationale for this opinion, he stated that the Veteran himself reported that it pre-existed service and the 1984 service treatment records indicated that the tremor had been present for three to four years.  

The physician further opined that it was at least as likely as not that any increase in disability during service was due to the natural progression of the pre-existing condition.  This opinion was based on the Veteran's history, the knowledge of his present condition, and review of handwriting samples.  

Because VA undertook to provide a VA examination to evaluate the Veteran's claimed tremor disorder, the Board must ensure that such an examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

While the June 2009 VA examiner opined that it was at least as likely as not that the Veteran's tremor disorder pre-existed service and that any increase in disability during service was due to the natural progression of this condition, this opinion does not correspond to the heavy burden of clear and unmistakable evidence.  

Accordingly, the claims file should be returned to the June 2009 VA examiner to provide a supplemental opinion.  The RO should arrange for the Veteran to undergo VA examination only if the physician who conducted the June 2009 VA examination is not available, or the designated physician is unable to provide the requested opinion without examining the Veteran.

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, shall result in denial of the reopened claim for service connection.  See 38 C.F.R. § 3.655(a), (b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

The Board also notes that there are outstanding records of VA treatment that are potentially pertinent to the claim on appeal.  In this regard, a May 2005 VA treatment record reflects that Dr. D. started working with the Veteran in 1998, with a provisional diagnosis of bipolar, mixed and benign familial tremor.  Records of treatment from the Columbia VAMC (to include the Greenville Community Based Outpatient Clinic (CBOC)), dated from January 2001 to May 2006, have been associated with the claims file.  These records include mental health treatment at the Greenville CBOC with Dr. D.  The May 2005 record indicates that additional VA records, dated prior to January 2001, which are potentially pertinent to the claim on appeal, are available.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain all records of pertinent treatment from the Columbia VAMC, to include the Greenville CBOC, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

Further, to ensure that all due process requirements are met, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's notice letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

After providing the appropriate notice, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any records of evaluation and/or treatment for a tremor disorder from the Columbia VAMC, to include the Greenville CBOC (dated prior to January 2001 and since May 2006)  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).   

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should forward the claims file to the physician that conducted the June 2009 VA examination, if available, for a supplemental medical opinion.  The claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.

The physician should provide an opinion as to whether the Veteran's diagnosed tremor disorder clearly and unmistakably existed prior to his period of military service, and if so, whether it clearly and unmistakably was not aggravated during such service.  If the physician concludes that it was aggravated during service, he should opine as to whether the increase was the result of natural progression of the condition.

If the physician concludes that the tremor disorder did not clearly and unmistakably exist prior to military service, he should opine as to whether it is at least as likely as not (50 percent or greater probability) that such disorder had its onset during service; or, was caused by any incident that occurred during service.  Adequate reasons and bases are to be provided in support of any opinion rendered.  

If further examination of the Veteran is deemed necessary, the RO should arrange for the Veteran to undergo VA examination to obtain the above-noted opinions.  The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).   

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal.  If the Veteran fails, without good cause, to report to any examination scheduled in connection with the reopened claim for service connection for a tremor disorder, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  Otherwise, the RO should adjudicate the claim in light of all pertinent evidence and legal authority.  

7.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate SSOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


